Citation Nr: 1216339	
Decision Date: 05/07/12    Archive Date: 05/16/12

DOCKET NO.  11-29 875	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for bladder cancer, including due to exposure to Agent Orange or other chemicals (such as acetone, trichloroethylene, carbon tetrachloride and CARC). 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S.J. Janec, Counsel



INTRODUCTION

The Veteran had active military service from March 1953 to March 1983.  

This matter comes before the Board of Veterans' Appeals (Board) from a June 2011 rating decision of the Columbia, South Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA) that denied service connection for bladder cancer.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006) in initial service connection claims, VA must provide a VA medical examination where there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service; (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service; and (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  

Here, the record reflects that the Veteran served on active duty for 30 years and he has reported extensive chemical exposure to such substances as acetone, trichloroethylene, carbon tetrachloride and CARC during his military service.  He is competent to report the chemicals he worked with during his military career.  He was diagnosed with transitional cell carcinoma of the bladder in 2011 and he has alleged that the disease was caused by the chemical exposure he experienced during his service.  In support of his claim, he submitted a VA medical record dated in February 2011 noting that bladder cancer was "very unusual in a non-smoker, non-drinker."(Emphasis added).  The physician (a resident) also reported that the disease "could be related to past chemical exposures."  Notably, the Board observes that there are conflicting reports in the medical records pertaining to the Veteran's smoking history.  For example, in a February 1969 service treatment record, it was noted that the Veteran had cut back on smoking to less than half a pack per day of cigarettes.  In a June 1981 service treatment record pertaining to the Veteran's medical history, the Veteran reported that he used chewing tobacco (three packs a day) for the past 30 years.  In a March 2009 VA treatment note, the Veteran reported that he had not used tobacco products in more than seven years.  In a June 2009 VA treatment note, it was reported that the Veteran was a lifetime non-smoker or had no history of tobacco use in the last seven years or more.  In an August 2009 VA treatment note, it was reported that the Veteran had no history of tobacco use in the past seven years.  In a May 2010 VA treatment note, the Veteran related that he had not used tobacco in more than seven years.  In a July 2010 VA treatment note, it was reported that the Veteran stated that he was a lifetime non-user of tobacco.  

Based on this evidence, it is clear that the Veteran may not be considered a lifetime non-smoker.  Consequently, the opinion stated by the resident was based on an inaccurate factual history, and the Board finds that it has little probative value.  See Black v. Brown, 5 Vet. App. 177 (1993); Swann v. Brown, 5 Vet. App. 229 (1993); Reonal v. Brown, 5 Vet. App. 458 (1993) (medical opinions have no probative value when they are based on an inaccurate factual predicate, such as a self-reported and inaccurate history); see also Miller v. West, 11 Vet. App. 345 (1998).  Nevertheless, the Board finds that an opinion is necessary under the facts presented above in order to satisfy the requirements of McLendon, supra.  

Finally, the Board notes that although it appears that the majority of the Veteran's treatment for his bladder cancer was provided by VA, some VA treatment records indicate that the Veteran participated in a clinical trial at a private facility (MUSC/HCC).  If these treatment reports provide any opinions on the likely etiology of the Veteran's bladder cancer, they are relevant to the Veteran's claim and should be obtained.  


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Obtain the names and addresses of all medical care providers who treated the Veteran for bladder cancer.  After securing the necessary release, the RO should obtain these records, including any records from MUSC/HCC pertaining to the Veteran's participation in a clinical trial for this cancer.  Duplicate records need not be associated with the file.  

2.  Schedule the Veteran for a VA examination with an appropriate specialist to obtain an opinion on the etiology of the Veteran's bladder cancer.  The examiner must review the entire claims file, including the Veteran's service treatment records, medical records, lay statements pertaining to chemical exposure, and tobacco use history.  After a thorough review of the records, the examiner should answer the following question and identify the basis upon which the opinion is based:  

Is it at least as likely as not, (i.e., is there a 50/50 chance), that the Veteran's bladder cancer is causally related to his exposure to chemicals during his 30-year military history or any other incident during his period of active duty?  The examiner must reconcile his/her opinion with the February 2011 VA medical record noting bladder cancer "could be related to past chemical exposure."
   
If the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion would be speculative, including noting whether there is additional information that could enable the examiner to provide the necessary opinion or whether the inability to provide the opinion was based on the limits of medical knowledge.  

3.  After the development requested above has been completed to the extent possible, review the record and readjudicate the claim for entitlement to service connection for bladder cancer.  If the benefit sought on appeal is not allowed, the Veteran and his representative, if any, should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).  

